DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-4 are pending. 


Claim Objections

Claims 1-4 are objected to because of the following informalities:  
Claim 1 recites in part … amount (mass %)… and …melt viscosity (Pa.S)… in line 12. While it is understood that claim 1 requires units of mass % and Pa.S, parenthesis are commonly used for optional limitations and abbreviations. However, it is preferable to avoid parenthesis to recite limitations required by the claims. In particular, claim 1 
Claims 2-4 are subsumed by this objection because of their dependence. 
Appropriate correction and/or clarification is required.


Claim Rejections - 35 USC § 103

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (US 2017/0015047) in view of Farrell et al. (US 2011/0256406) and Takebe et al. (US 2015/0376353) as evidenced by the datasheet for Durafide PPS 6165A7. 
	Regarding claim 1: Mochizuki is directed to a composite molded article comprising:
	A grooved first resin molded article comprising at least a resin, a glass fiber, a laser absorbing material and having a groove in which the glass fiber is exposed (abstract).
	A second resin molded article disposed adjacent to a grooved surface of the first resin molded article (see Figure 1);

A laser absorbing material ([0040]). 
An amount of laser absorbing material is not mentioned, although carbon black is preferred as the laser absorbing material. 
Farrell is directed to a thermoplastic molded article used for the same purpose of laser welding. The composition can comprises a laser absorbing material of the same kind in Mochizuki namely carbon black used in an amount of 0.01 to 10 parts by weight with respect to the entire composition ([0048] Farrell). One skilled in the art would have been motivated to have selected this amount of laser absorbing material in Mochizuki since Mochizuki already teaches the composition can comprise a carbon black laser absorbing material, and Farrell further teaches an amount that is suitable for laser welding in a thermoplastic molded article. Therefore it would have been obvious to one skilled in the art at the time the invention was filed to have selected an amount of laser absorbing material within the scope of claim 1. 
Mochizuki teaches the composite comprises glass fibers, although no specific glass fiber diameter is mentioned. 

Suitable resin include Durafide PPS 6165A7. Per the datasheet for Durafide PPS 6165A7, the melt viscosity is 270 Pa.S. Evidence of inherency do not need to antedate the application. See MPEP 2124.
	Selection of [(10 mass % glass fibers x 0.9) + (5 mass % laser absorbing material x 1.4)] x {270 Pa.S + 360} / {10 µm x 0.8} = 1260. Given that such a composition falls squarely within the ranges taught by Mochizuki and Farrell, it is evident the amounts and glass fiber diameter at least overlap the claimed formula.
	A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
	The combination of Mochizuki and Farrell doesn’t mention the composite is an injection molded article. 
	Takebe is directed to a composite comprising a thermoplastic resin and glass fibers which is joined together from two separate articles. The compositions are useful 
The glass fibers preferably have an average diameter of 3-30 µm ([0042] Farrell). 
	Regarding claim 2: The glass fiber is mixed in a content of 5-80 parts per 100 parts of the resin with respect to 100 parts resin, which is equivalent to about 5-44% of the an entirety of a resin composition constituting the first resin molded article ([0046] Mochizuki), in this case the entire resin composition constituting the first resin molded article is approximately the total weight of glass fibers and resin. 
Farrell is directed to a thermoplastic molded article used for the same purpose of laser welding. The composition can comprises a laser absorbing material of the same kind in Mochizuki namely carbon black used in an amount of 0.01 to 10 parts by weight with respect to the entire composition ([0048] Farrell).
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 3: Selection of [(10 mass % glass fibers x 0.9) + (5 mass % laser absorbing material x 1.4)] x {270 Pa.S + 360} / {10 µm x 0.8} = 1260. Given that such a composition falls squarely within the ranges taught by Mochizuki and Farrell, it is evident the amounts and glass fiber diameter at least overlap the claimed formula.
	A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 4: The first and second resin molded articles are different types ([0058]-[0059] Mochizuki). 


Response to Arguments

Applicant's arguments filed 1/14/2021 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 4 Remarks) claim 1 recites the glass fibers have an average diameter of 8-15 µm. Although Farrell discloses the diameter is 1-50 µm, the reference does not disclose the specific range. Further, the range recited avoids (1) attenuation 
This argument is not found persuasive since Farrell prefers glass fibers having an average diameter of 3-30 µm ([0042] Farrell), which is sufficiently close to the claimed range of 8-15 µm that one skilled in the art would have easily selected glass fiber diameter within the claimed range. 

Applicant argues (p. 5-6) Farrell at [0004] discloses a technique for joining molded article A with article B and welded by melting. In contrast, the present claim 1 recites “a groove in which the glass fiber is exposed” which is formed by sublimation. In Farrell , a laser is used to heat A and B. The only step Farrell and the present invention have in common is irradiating with a laser beam. 
This argument is not found persuasive since Mochizuki is directed to a composite molded article comprising: 	A grooved first resin molded article comprising at least a resin, a glass fiber, a laser absorbing material and having a groove in which the glass fiber is exposed (abstract). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 . 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764